--------------------------------------------------------------------------------

Exhibit 10.1


CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (this “Agreement”) is made effective as of this
30th day of December, 2019, by and among  Severn Bancorp, Inc.  (the “Company”),
a Maryland corporation, Severn Savings Bank, FSB (the “Bank”), a wholly-owned
subsidiary of the Company, and Alan J. Hyatt (“Executive”).


RECITAL


WHEREAS, it is in the best interests of the Company, Bank and Executive for the
Company and Bank to provide Executive with severance compensation in the event
there is a change in control of the Company or the Bank, whereby Executive’s
employment is terminated without Cause or Executive terminates employment for
Good Reason.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
conditions herein contained, the parties hereto, intending to be legally bound,
do hereby agree as follows:


1.    Definitions. For purposes of this Agreement, and except as otherwise
defined herein, the following terms shall have the following meanings:


“Board” means the Board of Directors of the Company.


“Group” means the Company and/or the Bank, as applicable.


“Cause” means any of the following:
 
(A) Executive’s continued failure, either due to willful action or as a result
of neglect, to substantially perform Executive’s duties and responsibilities to
the Bank (other than any such failure resulting from Executive’s incapacity due
to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to Executive by
the Company or the Bank, which notice specifies in reasonable detail the manner
in which the Company or the Bank believes Executive has not substantially
performed Executive’s duties and responsibilities; or
 

(B) Executive’s engagement in conduct which is demonstrably and materially
injurious to the Company or the Bank, or that materially harms the reputation or
financial position of the Company or the Bank, unless the conduct in question
was undertaken in good faith on an informed basis with due care and with a
rational business purpose and based upon the honest belief that such conduct was
in the best interests of the Company or the Bank; or
 

(C) Executive’s indictment or conviction of, or plea of guilty or nolo
contendere to, a felony or any other crime involving dishonesty, fraud or moral
turpitude; or
 

(D) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability) where the conduct which is the subject of such action is
demonstrably and materially injurious to the Company or the Bank; or
 

--------------------------------------------------------------------------------


 
(E) Executive breaches Executive’s fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Company or the
Bank; or
 

(F) Executive’s (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede, or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation shall not constitute “Cause;” or
 

(G) Executive removing, concealing, destroying, purposely withholding, altering
or by any other means falsifying any material which is requested in connection
with an Investigation; or
 

(H) Executive’s disqualification, bar, order or similar requirement by any
governmental or self-regulatory authority from serving as an officer or director
of any member of the Company or the Bank or Executive’s loss of any governmental
or self-regulatory license that is reasonably necessary for Executive to perform
Executive’s responsibilities to the Company or the Bank, if (i) the
disqualification, bar or loss continues for more than thirty (30) days and (ii)
during that period the  Company or the Bank uses its good faith efforts to cause
the disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during Executive’s employment, Executive
will serve in such executive officer capacity to whatever extent legally
permissible and, if Executive’s employment is not permissible, Executive will be
placed on leave (which will be paid to the extent legally permissible); or
 

(I) Executive’s unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s or the Bank’s standard confidentiality policies and procedures, in
either case which may reasonably be expected to have a material adverse effect
on the  Company or the Bank and that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to Executive by
the Company or the Bank, which notice specifies in reasonable detail the alleged
unauthorized use or disclosure or violation; or
 

(J) Executive’s violation of the Bank’s (i) workplace violence policy or (ii)
policies on discrimination, unlawful harassment or substance abuse.
 

For purposes of this definition, no act or omission by Executive will be
“willful” unless it is made by Executive in bad faith or without a reasonable
belief that Executive’s act or omission was in the best interests of the Company
or the Bank.
 
A determination of whether Executive’s employment shall be terminated for Cause
shall be made at a meeting of the Board of Directors of the Company and Bank
(together, the “Board”) called and held for such purpose, at which the Board
makes a finding that in good faith opinion of the Board an event set forth in
clauses (A) – (J) above has occurred and specifying the particulars thereof in
detail.

--------------------------------------------------------------------------------


 
“Change in Control” means, after the date of this Agreement, (i) any person,
including persons as defined in Section 13(d)(3) of the Securities Exchange Act
of 1934, becomes the owner or beneficial owner of the Company securities having
fifty percent (50%) or more of the combined voting power of the then Company
securities that may be cast for the election of the Company’s Board other than
as a result of an issuance of securities initiated by the Company or open market
purchases approved by the Board as long as the majority of the Board approving
the purchases as a majority at the time the purchases are made; (ii) during any
twelve (12) month period, as the direct or indirect result of, or in connection
with, a tender or exchange offer, a merger or other business combination, a sale
of assets, a contested election of the Board, or any combination of these
events, the persons who were members of the Board before such events cease to
constitute a majority of the Board as applicable, or any successors Board; or
(iii) any person, including persons acting as a group acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition of such person or persons) assets from the Company that have a total
gross fair market value equal to or more than fifty percent (50%) of the total
gross fair market value of all of the assets of the Company, immediately before
such acquisition or acquisitions.  For purposes of this Agreement, a Change in
Control occurs on the date on which an event described in (i) – (iii) occurs. 
If a Change in Control occurs on account of a series of transactions or events,
the Change in Control occurs on the date of the last of such transactions or
events.  The above definition of Change in Control is intended to, and shall be
interpreted in a manner as to, comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended.
 

For purposes of this definition, the involuntary dissolution of the Bank by the
regulatory authorities shall not be deemed a “business combination.”
 

“Good Reason” means the occurrence (without Executive’s written consent) of any
of the following within the twelve (12)-month period following a Change in
Control:
 

(A) The assignment of duties substantially inconsistent with Executive’s
position, duties, and responsibilities (except in connection with a for Cause
termination) as in effect immediately prior to the Change in Control; or
 

(B) A 5% or greater reduction in Executive’s salary and benefits as in effect
immediately prior to the Change in Control; or
 

(C) Executive’s principal place of employment to be based anywhere other than
within twenty (20) miles of Annapolis, Maryland, exclusive of required travel on
business.
 
provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within sixty (60) days following the initial existence of the condition,
describing the existence of such condition, and the Bank shall thereafter have
the right to remedy the condition within thirty (30) days of the date the Bank
received the written notice from Executive.  If the Bank remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Bank does not remedy the condition
within such thirty (30) day cure period, then Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
 
“Person” shall have the same meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, which definition shall include a “person” within the meaning
of Section 13(d)(3) of the Exchange Act.
 



--------------------------------------------------------------------------------


 
2.    Severance Payment. If within twelve (12) months following a Change in
Control, Executive’s employment is terminated without Cause or Executive
terminates his/her employment for Good Reason, the Company will pay Executive a
severance payment in an amount equal to the sum of (i) eighteen (18) months of
Executive’s base salary that is in effect at the time immediately preceding the
termination of Executive’s employment without Cause or for Good Reason, or if
higher, the base salary in effect immediately prior to a Change in Control and
(ii) the amount of the bonus paid to Executive for the preceding calendar year,
or if higher, the amount of the bonus paid to Executive for the calendar year
preceding a Change in Control. Subject to the provisions of Section 3, such
severance payment shall be paid in a lump sum to Executive within ten (10) days
of the termination of Executive’s employment; provided, however that the
severance payment may be subject to the reduction set forth below:
 
(i)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment would be subject to the excise tax (the
“Excise Tax”) under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the amounts payable to Executive under this Agreement
shall be reduced to the minimum amount as will result in no portion of the
Payments being subject to such excise tax (the “Safe Harbor Cap”).
 

3.    Delay of Payments. If the Company determines that Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and that, as a result of such status, any portion of
the severance payment under this Agreement would be subject to additional
taxation, the Company will delay paying any portion of such severance payment
until the earliest permissible date on which payments may commence without
triggering such additional taxation (with such delay not to exceed six (6)
months).
 

4.    Term and Termination. This Agreement is effective as of the date first
hereinabove written and shall terminate one (1) year from the date hereof unless
automatically renewed. This Agreement shall automatically renew for additional
periods of one (1) year each unless written notice is provided by Company or
Bank to Executive of Company’s or Bank’s election not to renew this Agreement at
least sixty (60) days prior to the end of the original or any extended term.
Notwithstanding the foregoing, Company and Bank agree that its obligations under
this Agreement shall survive the expiration or termination of this Agreement for
a period of twelve (12) months following any Change in Control occurring prior
to termination/non-renewal of this Agreement. For the avoidance of doubt, any
Change in Control that occurs after termination or non-renewal of this Agreement
shall not trigger any payments or obligations by Company or Bank to Executive
under this Agreement.
 

5.    Golden Parachute Limitation. Anything in this Agreement to the contrary
notwithstanding, the Company shall not be obligated to make any payment
hereunder that would be prohibited as a “golden parachute payment” or
“indemnification payment” under Section 18(k) of the Federal Deposit Insurance
Act.
 

6.    Payments on Executive’s Death. If Executive dies and any amounts are or
become payable under this Agreement, the Company will pay those amounts to
Executive’s estate.
 

7.    Entire Agreement. This Agreement contains the entire agreement of the
parties and it supersedes any and all other agreements, either oral or in
writing, between Executive and the Company or the Bank. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or binding.
This Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by the Company and Executive.
 

--------------------------------------------------------------------------------


 
8.    Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Maryland, except to the extent that the provisions
of federal law supersede Maryland law, and the parties hereto submit to the
jurisdiction of the courts of competent jurisdiction of the County of Anne
Arundel, State of Maryland.
 

9.    Unfunded Agreement for ERISA Purposes. This Agreement shall be unfunded
for tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.
 

10.    Section 409A Compliance.  This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the final regulations promulgated thereunder.  For purposes of this Agreement,
any termination of Executive’s employment shall be construed to require a
“Separation from Service” in accordance with Code Section 409A and the
regulations promulgated thereunder, such that the Bank and Executive reasonably
anticipate that the level of bona fide services Executive would perform after
termination of employment would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding thirty-six
(36)-month period.
 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
hereinabove written.
 



 
Company:
 
Severn Bancorp, Inc.
       
By:
/s/Vance Adkins
   
Chief Financial Officer
             
Bank:
 
Severn Savings Bank, FSB
       
By:
/s/Vance Adkins
   
Chief Financial Officer
             
Executive:
       
By:
/s/Alan J. Hyatt
   
President, Chief Executive Officer






--------------------------------------------------------------------------------